 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHEA J. KENNY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2764
   Facsimile: (916) 554-2900
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11
12   UNITED STATES OF AMERICA,                          CASE NO. 2:13-CR-00053-MCE
13                                Plaintiff,            STIPULATION REGARDING CONTINUANCE OF
                                                        DISPOSITION HEARING; ORDER
14                         v.
                                                        DATE: February 21, 2019
15   EDUARDO REYES,                                     TIME: 10 a.m.
                                                        COURT: Hon. Morrison C. England, Jr.
16                               Defendant.
17
18
19                                              STIPULATION

20          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

21 through defendant’s counsel of record, hereby stipulate as follows:
22          1.     By previous order, the Disposition Hearing in this matter was set for February 21, 2019.

23          2.     By this stipulation, the parties now move to continue the Disposition Hearing until March

24 28, 2019.
25 / / /
26 / / /
27 / / /

28 / / /

                                                        1
30
 1          3.     The probation officer has informed the parties that an unforeseen conflict has arisen and

 2 she is unable to proceed with the hearing currently set for February 21. The parties have conferred
 3 regarding availability and March 28, 2019, is the earliest date on which all parties can proceed with the
 4 hearing. The parties therefore request a continuance to allow all parties to prepare for and proceed with
 5 the dispositional hearing.
 6          IT IS SO STIPULATED.

 7
 8
      Dated: February 15, 2019                              MCGREGOR W. SCOTT
 9                                                          United States Attorney
10
                                                            /s/ SHEA J. KENNY
11                                                          SHEA J. KENNY
                                                            Assistant United States Attorney
12
13
      Dated: February 15, 2019                              /s/ JENNIFER MOUZIS
14                                                          JENNIFER MOUZIS
                                                            Counsel for Defendant
15
                                                            EDUARDO REYES
16
17                                                  ORDER
            IT IS SO ORDERED.
18
     Dated: February 20, 2019
19
20
21
22
23
24
25
26
27

28

                                                        2
30
